DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/343,388 filed on 4/18/2019. Claims 1-20 were previously pending. Claims 1, 3, 6-9, 11-18 and 20 were amended in the reply filed on 7/22/2021. Claim 1 was amended, claims 3 and 11 were cancelled, and claim 21 was added in the reply filed on 11/26/2021. Claims 1 and 21 were amended in the reply filed on 7/8/2022. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 5 regarding claim 21: Applicant’s arguments filed with respect to the rejection made under USC § 112 have been fully considered, and are persuasive. The USC § 112b rejection of claim 21 that Applicant addresses has been withdrawn. However, as shown below, claims 1-2, 4-10 and 12-21 are now rejected under USC § 112b.
Regarding Applicant’s argument starting on page 5 regarding claims 1-2, 4-10 and 12-21: Applicant’s arguments filed with respect to the rejections made under USC § 101 have been fully considered, but are not persuasive. Applicant argues that the additional elements integrate a practical application, and further argues that the system implements an “improved processor”, but provides no evidence to support these arguments. Applicant’s arguments merely reiterate the claimed functions of the system. Examiner maintains that the hardware additional elements recited in claims 1-2, 4-10 and 12-21 are merely generic computer components used to “apply” the abstract idea.  This means that they do not integrate the abstract idea into a practical application, and that individually, in combination, or when viewed as a whole the claims do not add significantly more to the abstract idea. Applicant argues that the subject matter of claim 1 recites a novel computer system, but Examiner disagrees and provides support in the 35 USC § 103 rejection section below. Even if, arguendo, the concepts and limitations recited in the claims were indeed novel, they would still be rejected under 35 USC § 101 for being merely an abstract idea “applied” to a generic computer environment. As stated in Ultramercial, Inc. v. Hulu, LLC, “a new abstract idea is still an abstract idea” (MPEP § 2106.04(I)) (Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016)).
Regarding Applicant’s argument starting on page 5 regarding claims 1-2, 4-10 and 12-21: Applicant’s arguments filed with respect to the rejections made under USC § 102 and USC § 103 have been fully considered, but are either moot or unpersuasive. Examiner notes that some arguments are moot because amended claim 1 is now shown to be taught by Wied in view of Chittenden in view of Felix in view of Wagner. Applicant does make arguments with regard to unamended claim language, but these arguments are unpersuasive.
Applicant argues that Wied does not teach automatically generating a shipper output comprising a comparison of a plurality of single, all-inclusive rates for transporting the load from the origin endpoint to the destination endpoint and a selection of one or more options for freight transportation using the processor to conduct a plurality of searches of the rates from carriers of all sizes using the shipper input. Applicant further argues that there is no teaching in Wied of automatically generating and providing options being selectable by a shipper for automatically booking freight transportation at a real-time fixed cost. Applicant does not provide support for these arguments, however, and Examiner argues that Wied in view of Chittenden in view of Felix in view of Wagner teaches all claim 1 elements as shown in the rejections below. Applicant notes deficiencies of individual references, but Examiner notes that the rejections made under 35 USC § 103 have been made in over the combination of Wied in view of Chittenden in view of Felix in view of Wagner and not any reference individually.

Claim Objections
Claim 1 (line 13) is objected to because of the following informalities:  the term transmit time has a typographical error and should be transit time (see spec. para. [0022]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following unclear language: wherein the plurality of searches of rates comprise a search for skid based rates for price, availability and transmit time, a search for density based rates, and a search for negotiated rates from carrier application programming interfaces. Examiner finds this claim language unclear since it can be interpreted at least two different ways: a) the plurality of searches of rates comprise four searches (1) a search for skid based rates (2) [a search] for price, availability and transit time (3) a search for density based rates, and (4) a search for negotiated rates, or b) the plurality of searches of rates comprise three searches (1) a search for skid based rates for price, availability and transit time (2) a search for density based rates, and (3) a search for negotiated rates. For examination purposes, Examiner will be interpreting the claim language as the plurality of searches of rates comprising three searches shown in example b) above.
Claims 4 and 5 are rejected for being dependent upon claim 3 even though claim 3 has been cancelled. For examination purposes claim 4 will be interpreted as The system of claim 2 wherein the processor automatically calculates a freight class based on the shipper input.
Claims 2, 6-10 and 12-21 are rejected by virtue of their dependency upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-10 and 12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a system for receiving shipper and carrier information, providing a shipper with a list of carrier service options based on the received information, and granting the shipper the ability to reserve the services of one of the carriers from the list. Therefore, it is directed to one of the four statutory categories of invention: a machine.
The limitations ... receiving a shipper input; ... receiving a plurality of carrier inputs comprising rates from carriers of all sizes; ... storing information from the carrier inputs and the shipper input for a load to be shipped comprising an origin endpoint, a destination endpoint, weight, density, dimensions, and type of material; and ... process ... freight information to search, select and combine information from the plurality of carrier inputs ... in response to the shipper input to automatically generate a shipper output comprising a comparison of a plurality of single, all-inclusive rates for transporting the load from the origin endpoint to the destination endpoint and a selection of one or more options for freight transportation, wherein ... conducts a plurality of searches of the rates from carriers of all sizes using the shipper input, wherein the plurality of searches of rates comprise a search for skid based rates for price, availability, and transmit time, a search for density based rates, and a search for negotiated rates from carrier application programming interfaces, wherein ... computes, using results of the plurality of searches and rates, the plurality of single, all-inclusive rates for transportation of the load from the origin endpoint to the destination endpoint by assembling rates for individual segments between the origin and destination endpoints; the one or more options being selectable by shipper for automatically booking freight transportation at a real-time fixed cost the processor configured to update the shipper output in real-time to adjust the rates in real-time and store the shipper output in the database; wherein the shipper output includes automatically generated documents comprising bill of lading, purchase order, receipt, and custom forms; wherein, upon selection of the one or more options ... sends data about the load to be shipped using ... the purchase order, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving shipper and carrier information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), providing a shipper with a list of carrier service options based on the received information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)), and granting the shipper the ability to reserve the services of one of the carriers from the list (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction, fundamental economic principles). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using A system for facilitating multi-modal freight transactions comprising, a shipper portal, a carrier portal, a database, a processor, electromagnetic signals, and an application programming interface. The claimed system is recited at a high level of generality and is merely invoked as a tool to perform a way to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the aforementioned additional elements of the generic computerized system do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using the following generic computer components: A system for facilitating multi-modal freight transactions comprising (described in spec. paragraph [0048]), a shipper portal (described in spec. paragraph (Fig. 1)), a carrier portal (described in spec. paragraph (Fig. 3)), a database (described in spec. paragraph [0048]), a processor (described in spec. paragraph [0048]), electromagnetic signals, and an application programming interface (described in spec. paragraph [0006]). Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 2, 4-10 and 12-21 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claim limitations merely further narrow the abstract ideas of the independent claims.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 12 recites a geo-positioning application, and claims 19 & 20 recite a brokerage system and a directory system, the claims as a whole merely describe how to generally “apply” the aforementioned abstract ideas. The claimed geo-positioning application, brokerage system, and directory system are not recited at all in the applicant’s specification. All of these additional elements are merely invoked as tools to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” a method of receiving shipper and carrier information, providing a shipper with a list of carrier service options based on the received information, and granting the shipper the ability to reserve the services of one of the carriers from the list in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376).
Regarding the following claim 1 limitations, Wied, as shown, discloses the following limitations:
A system for facilitating multi-modal freight transactions comprising: a shipper portal for receiving a shipper input for a load to be shipped comprising an origin endpoint, a destination endpoint, weight ... dimensions, and type of material; [See (Fig. 5, 6, 8-11, 27); [0138]; [0183]; Wied teaches a user interface (i.e. a shipper portal) that allows the shipper to provide user profile information as well as allowing the shipper to provide shipment information (i.e. a shipper input). Wied further teaches the shipment information including a pickup address (i.e. origin endpoint), a consignee address (i.e. a destination endpoint), weight, dimensions, and type of shipment (i.e. type of material).]
a carrier portal for receiving a plurality of carrier inputs comprising rates from carriers of all sizes; [See (Fig. 33, 41-43); [0205-0206]; Wied teaches a user interface (i.e. a carrier portal for receiving a plurality of carrier inputs) that allows carriers to place bids on shipments (i.e. carrier inputs) with no restrictions on carrier size.]
a non-transitory memory having a database storing information from the carrier inputs and the shipper input; [See [0036]; (Fig. 51); [0218]; Wied teaches a database stored on a server (i.e. non-transitory memory) storing the shipment requests (i.e. shipper input) and the fulfillment offers (i.e. carrier inputs).]
and a processor configured to process and transform electromagnetic signals representing freight information to search, select and combine information from the plurality of carrier inputs within the database in response to the shipper input to automatically generate a shipper output comprising a comparison of a plurality of single, all-inclusive rates for transporting the load from the origin endpoint to the destination endpoint and a selection of one or more options for freight transportation, wherein the processor conducts a plurality of searches of the rates from carriers of all sizes using the shipper input ... wherein the processor computes, using results of the plurality of searches, the plurality of single, all-inclusive rates for transportation of the load from the origin endpoint to the destination endpoint by assembling rates for individual segments between the origin and destination endpoints; [See [0003]; [0251-0252]; (Fig. 53); [0198]; (Fig. 33, element 560); [0218]; Wied teaches a computerized Dynamic Marketplace System 680 (i.e. a processor) for performing steps and organizing information. Wied further teaches searching for (i.e. a plurality of searches of the rates from carriers of all sizes using the shipper input) and communicating eligible carriers (i.e. a shipper output comprising a comparison of the rates from carriers of all sizes and one or more options for freight transportation) and associated selectable bids (i.e. a plurality of single, all-inclusive rates for transporting the load from the origin endpoint to the destination endpoint and a selection of one or more options for freight transportation) to a shipper based on the information of the shipment request (i.e. shipper input) and fulfillment offers (i.e. carrier inputs).]
the one or more options being selectable by shipper for automatically booking freight transportation at a real-time fixed cost; the processor configured to update the shipper output in real-time to adjust the rates in real-time and store the shipper output in the database ... wherein, upon selection of the one or more options, the processor sends data about the load to be shipped using an ... interface or the purchase order. [See [0198]; (Fig. 35); (Fig. 33); [0252]; [0045]; Wied teaches a shipper selecting one of the fulfillment offers (bids), confirming their selection via a submit button 566, and receiving the “Shipper Bid Acceptance Confirmation Page” as a form of confirming their agreement with the associated carrier. Wied further teaches its system automatically capturing rate information (i.e. a real-time fixed cost) to provide to shippers and carriers. Wied further teaches notifying carriers via email when their bid has been selected for transporting a shipper’s shipment (i.e. wherein, upon selection of the one or more options, the processor sends data about the load to be shipped using an ... interface).]
Chittenden discloses the following limitations:
a shipper input for a load to be shipped comprising ... density ... [See [0214-0217]; Chittenden teaches a freight forwarder input (i.e. shipper input) including density.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipper input categories of Wied with the density shipper input category of Chittenden.  By gathering shipment density information, the system of Wied would have more shipment information, and could therefore better perform the functions of matching shipments to freight providers, as well as more accurately apply a freight classification to a shipment.
Felix discloses the following limitations:
using an application programming interface [See [0037]; Felix teaches using an application programming interface to communicate shipping information.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the carrier bid notification function of Wied with the application programming interface of Felix.  The use of an API is common in the art of communication over a network / the internet due to its ease of use and functionality, and Wied would benefit in these ways by using an API.
wherein the shipper output includes automatically generated documents comprising bill of lading, purchase order, receipt, and custom forms; [See [0057]; (Fig. 2B, element 254); [0011]; Felix teaches providing a user with pre-populated (i.e. automatically generated) documents (i.e. shipper output) including customs declaration.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the system of Felix to provide shippers with pre-populated customs forms and shipping labels with the commerce facilitating system of Wied in order to save the user time.  By providing the shipper with pre-populated shipping documents, the system of Felix not only saves the shipper time, but also ensures that all of the information on the documentation is accurate. (See Felix [0057]: The information identified in the previous states can ensure that data elements and accurate product descriptions are reflected on all documents. Proper documentation increases customs efficiency for the export country and import country which expedites the shipping process.)
Wagner discloses the following limitations:
... wherein the plurality of searches of rates comprise a search for skid based rates for price, availability and transmit time, a search for density based rates, and a search for negotiated rates from carrier application programming interfaces ... [See (Fig. 7-9); (Fig. 12); [0054-0055]; [0018]; [0027-0028]; Wagner teaches searching for density based rates, non-density based rates (i.e. skid based rates) according to price, available carriers, and transit time. Wagner further teaches searching for and displaying rates that have previously been negotiated with a carrier.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the search categories of Wied in view of Chittenden in view of Felix with the search categories of Wagner.  By making this combination Wied in view of Chittenden in view of Felix would be able to expand the available search options. This would in turn grant users a more customizable search interface which would allow users to better tailor their searches to their specific needs.


Claims 2, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Pretorius (U.S. Pub. No. 2014/0012772).
Regarding the following claim 2 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations. Pretorius further discloses the following claim 2 limitations:
The system of claim 1 wherein the processor determines emissions for each of a plurality of shipment segments and automatically selects a lowest emission shipping option for the shipper output.; [See [0044]; [0087-0095]; (Fig. 3, element 400); (Fig. 4); Pretorius teaches determining the carbon emissions (i.e. emissions) for each leg (i.e. shipment segment) of a plurality of modal options (i.e. shipping options) and then presenting all modal options, including the modal option with the lowest carbon emissions, to the user (i.e. shipper output).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the system of Pretorius in combination with the system Wied in view of Chittenden in view of Felix in view of Wagner in order to provide users emissions data associated with all shipment options, including the lowest emission shipment option, since it has become more common in recent decades for governments to regulate emissions in the form of taxes.  Providing a user emissions data associated with different shipment options grants them the ability to make a decision based on emissions-related taxes, thereby potentially saving money.
Regarding the following claim 4 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations, while Pretorius, as shown, discloses all claim 2 limitations. Wagner further discloses the following claim 4 limitations:
The system of claim 3 wherein the processor automatically calculates a freight class based on the shipper input. [See [0017]; [0065]; (Fig. 17); Wagner teaches a user inputting weight, dimensions, and an NMFC Prime number (i.e. shipper input) in order to have the shipment’s class automatically populate (i.e. the processor automatically calculates a freight class).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the system of Wagner to provide automatic calculation of freight classes based on the shipper input of the commerce facilitating system of Wied in view of Chittenden in view of Felix.  This not only saves the shipper time, but also ensures that the freight class applied to the shipment is accurate.
Regarding the following interpretation of claim 17 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations. Pretorius discloses the following claim 17 limitations:
The system of claim 1 wherein the shipper output includes emission information to allow the shipper to reduce air pollution and greenhouse gas emissions from freight shipping. (For examination purposes the limitation to allow shippers to reduce air pollution and greenhouse gas emissions from freight shipping will not be given patentable weight since it is only reciting an intended use of the functional language of the claim (wherein the shipper output includes emission information) (MPEP 2103 section I, c)). [0016-0018]; [0107-0112]; (Fig. 3, element 400); (Fig. 4); Pretorius teaches a user being presented with modal options (i.e. shipper output) comprising their respective carbon emissions information.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the display of the environmental impact of a shipment of Pretorius with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner since it has become more common in recent decades for governments to regulate emissions in the form of taxes.  Providing a shipper emissions data associated with different shipment options grants them the ability to make a decision based on emissions-related taxes, thereby potentially saving money.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Pretorius (U.S. Pub. No. 2014/0012772) and in view of Jones (U.S. Pub. No. 2015/0161696).
Regarding the following claim 5 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations, while Pretorius, as shown, discloses all claim 2 limitations, and Wagner, as shown, discloses all claim 4 limitations. Jones discloses the following claim 5 limitations:
The system of claim 4 wherein the database automatically imports common carrier rates. [See [0068]; [0087]; Jones teaches its LTL pricing database being capable of scanning other shipping logistics databases to obtain (i.e. import) bids.  The bids, as Jones further teaches, comprise the price that the shipper pays (i.e. common carrier rates) and the margin.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the system of Jones with the system of Wied in view of Chittenden in view of Felix in view of Wagner to automatically aggregate common carrier rates from accessible carrier databases in order to provide the shipper with as many carrier options as possible and to get the best rate possible.

Claims 6, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Dube (U.S. Pub. No. 2016/0321609).
Regarding the following claim 6 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations. Dube discloses the following claim 6 limitations:
The system of claim 1 wherein the processor carries out comparison of rates in the database from carriers of 4 different sizes by aggregating online rates and comparing the aggregated online rates. [See [0094-0095]; (Fig. 7); (Fig. 4); Dube teaches generating feasible routes and corresponding rates based on shipper and carrier information (i.e. aggregating online rates), and then comparing them according to certain criteria such as cost (i.e. carries out an instant comparison of rates). Dube further teaches, in Fig. 4, comparing rates from carriers of 17 different sizes.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the comparison system of Dube with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to present carrier options to a shipper in a clearer way, highlighting differences in price between carriers. Presenting the information in this way can help a shipper make a good decision regarding which carrier to choose for a shipment, and save them money.
Regarding the following claim 8 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations. Dube discloses the following claim 8 limitations:
The system of claim 1 wherein the database includes carrier inputs from multiple modes transportation and the processor determines options for the shipper output through optimization of all of the modes of transport, the multiple modes of transportation comprising air, ocean, rail, and road. [0021]; [0056]; (Fig. 1); (Fig. 4); (Fig. 5); Dube teaches a system with a database (Fig. 5, element 520) that stores information (i.e. carrier inputs) from carriers who transport by ocean, air, truck, and rail (i.e. multiple modes of transportation comprising air, ocean, rail, and road), and a processing unit (Fig. 1, element 16) which provides end-to-end route optimization and planning in a multimodal freight transportation environment (i.e. determines options for the shipper output through optimization of all the modes of transport).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the multimodal carrier database information, and the route optimization and planning in a multimodal freight transportation environment of Dube with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to expand the set of carrier options for shippers, as well as provide a means for them to utilize a wide variety of carrier options in an optimized way.  A shipper optimizing multiple carriers and multiple modes of transportation for a single shipment can be incredibly time consuming without the assistance of a system such as that of Dube.
Regarding the following claim 9 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations, and Dube, as shown, discloses all claim 8 limitations. Dube further discloses the following claim 9 limitations:
The system of claim 8 wherein the processor allows integrated quotes from multiple companies, which move freight to a distribution center and other warehouses and distribute it; [See [0021]; [0056]; [0071]; (Fig. 1); (Fig. 4); Dube teaches a system proposing and displaying total costs on multimodal transportation options (i.e. integrated quotes from multiple companies) to a shipper including routes that involve carriers transferring the goods to other carriers via distribution centers (Fig. 4, elements 3 & 9).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the multimodal transportation options proposal system of Dube with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner and multimodal route optimization and planning system of Dube (as described above in the 103 rejection for claim 8) since it presents the shipper with a comprehensive plan, rate, and other information correlating to optimized multimodal routes. 
Regarding the following claim 15 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations. Dube discloses the following claim 15 limitations:
The system of claim 1 wherein multiple shipments from a same location are automatically consolidated, transferred to a distribution center by a dedicated truck traveling directly from the same location to a distribution center without picking up or dropping off other freight, and sent directly to their respective destinations from the distribution center; [See [0056]; (Fig. 4); Dube teaches multiple shipments originating from a same location (Fig. 4 “O”), being consolidated (Fig. 4, element 402), being transferred to a distribution center (Fig. 4, element 403) via a full container load shipment (synonymous with full truckload in the freight industry, i.e. a dedicated truck traveling directly from the same location to a distribution center without picking up or dropping off other freight), and being sent to their destination (Fig. 4 “D”) from the distribution center.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the consolidation method of Dube with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to reduce the amount of emissions, cost, and resources required to transport freight to its final destination.

Claim 7, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Jones (U.S. Pub. No. 2015/0161696).
Regarding the following Claim 7 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations.  Jones discloses the following claim 7 limitations:
The system of claim 1 comprising a system providing automated access for all carriers of all sizes to rail yards for expanding the reach of intermodal freight. (For examination purposes the limitation for expanding the reach of intermodal freight will not be given patentable weight since it is only reciting an intended use of the functional language of the claim (providing automated access for all carriers of all sizes to rail yards) (MPEP 2103 section I, c)) [See [0095-0096]; Jones teaches a system providing intermodal freight transport, including rail, to TSPs (i.e. carriers) who would not otherwise have combined transportation service (i.e. expanding the reach of intermodal freight).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the intermodal freight transport system of Jones with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to provide carriers access to rail yards. By granting carriers access to rail yards, the shipping capabilities of all carriers are expanded, and in turn, shippers will be able to ship some freight more efficiently and more cost effectively than if shipping by rail was not an option.
Regarding the following Claim 16 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations Jones discloses the following claim 16 limitations:
a.	The system of claim 1 wherein loads are automatically consolidated between carriers so that one firm runs a full truck on lane, and another firm does not dispatch a vehicle on the lane because the loads have been transferred, wherein selection of carriers is determined by predefined contract rules set up between carriers using the system. [See [0126-0129]; Jones teaches a system that determines the best lanes for trucks that are part of transportation service providers’ (TSPs’) fleets.  Based on the best lanes’ information, Jones teaches TSPs (i.e. carriers) competitively bidding against each other for the “next leg” shipment made up of available loads from customers. The winning TSP of this bidding process runs the lane with the “next leg” shipment while the losing TSPs do not (i.e. wherein selection of carriers is determined by predefined contract rules set up between carriers using the system).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the lane bidding process of Jones with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to more efficiently move freight from one place to another by consolidating freight into a single truck.  By instituting Jones’ reverse bidding process, customers are also ensured to have competitive pricing for moving their freight as part of these “next leg” shipments.
Regarding the following Claim 19 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations.  Jones discloses the following claim 19 limitations:
The system of claim 1 wherein carriers are able to select if they want to be included in a brokerage system ... or a directory system ...; [The following language was removed from the claim for examination purposes, as it merely recites nonfunctional descriptive material: ... at no cost for basic listing but with a markup applied ... where they pay a listing fee, or agree to a referral fee for each load, but have no markup on their rates; Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. Here, these limitation can be reasonably interpreted as instructions of terms displaying on a display interface. Thus, no functional relationship exists between the terms and the medium. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. (MPEP 2111.05 III)] [See [0018-0019]; [0028]; [0087]; Jones teaches transportation service providers (i.e. carriers) either working with brokers as an intermediary (i.e. a brokerage system), or working directly with shippers (i.e. a directory system). Furthermore, the selection is described in the claim as “able to select …” which is intended use language. Jones’ teaching of more than one options of operation would allow carrier to select one of them]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the brokerage and directory systems of Jones with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to provide a carrier options regarding how directly they want to handle organizing shipment requests.  The flexibility Jones’ system offers carriers allows the system of Wied in view of Chittenden in view of Felix in view of Wagner to be conducive to the business of a wider array of carriers (those interested in brokerage, and those who are not).
Regarding the following Claim 20 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations.  Jones discloses the following claim 20 limitations:
The system of claim 1 wherein the shipper is provided with an option to select between: a) a brokerage system ... or b) a direct model system ... ; [The following language was removed from the claim for examination purposes, as it merely recites nonfunctional descriptive material: ... where the shipper pays a markup on carrier rates in exchange for non-carrier customer service, load tracking, insurance, and intervention for invoicing;  ... where the shipper gets carrier direct rates, but have only carrier direct customer service, and the direct model system serves as a passthrough for payments and matching service identifying the best carriers to use each time, with carrier rating from the brokerage system also showing in the direct systems; Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. Similarly to claim 19, the claim limitation here can be interpreted as terms being provided on a system display; thus, no functional relationship exists between the terms and the medium. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. (MPEP 2111.05 III)] [See [0018-0019]; [0028]; [0087]; Jones teaches shippers either working with brokers as an intermediary (i.e. a brokerage system), or working directly with shippers (i.e. a directory system).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the brokerage and directory systems of Jones with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to provide a carrier options regarding how directly they want to handle organizing shipment requests.  The flexibility Jones’ system offers shippers allows the system of Wied in view of Chittenden in view of Felix in view of Wagner to be conducive to the business of a wider array of shippers (those interested in brokerage, and those who are not).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Dube (U.S. Pub. No. 2016/0321609) in view of Miller (2015/0006428).
Regarding the following claim 10 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations, and Dube, as shown, discloses all claim 8 and 9 limitations. Miller discloses the following claim 10 limitations:
The system of claim 9 wherein a specific carrier for the freight transportation is not specified but the fixed cost comprises an all-inclusive guaranteed quote. [See [0021]; Miller teaches the bidding (i.e. providing a shipper an all-inclusive guaranteed quote) process being anonymous (i.e. a specific carrier for the freight transportation is not specified).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the anonymous bidding process of Miller with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to ensure that all shippers are getting competitive bids no matter the reputation, name, or size of their company. See motivation provided in Wied [0124]: Further, this step may be designed to allow the shipper to select when to reveal the origin of shipments to the carrier, for example either prior to bidding by a carrier or after the bid is accepted, may be designed to allow the shipper to select when to reveal the destination of shipments to carriers, allowing the shipper to make these type designations, allows small shippers the flexibility of being anonymous so the market price obtained is not based on a company name, a company' reputation, or the size of the company.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Amin (U.S. Pub. No. 2014/0129951) in view of Hwang (U.S. Pat. No. 10,346,799) and in view of Miller (U.S. Pub. No. 2015/0006428).
Regarding the following claim 12 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations. Amin discloses the following claim 12 limitations:
The system of claim 1 wherein the database includes locations of empty trucks automatically uploaded via geo-positioning application and available for inclusion in shipper output; [See [0086]; (Fig. 3H); Amin teaches a mapping application (i.e. geo-positioning application) capable of showing a customer (i.e. shipper output) the location of all available service providers (i.e. locations of empty trucks).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the service provider tracking capabilities of Amin with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in order to give the customer more information on the availability of potential carriers.
... wherein the processor monitors load progress ... and updates a map visualization showing the load progress. [See [Col. 9, Line 65 – Col. 10, Line 18]; Hwang teaches a system tracking location data of shipments (i.e. monitors load progress), and displaying visualized tracking location data on a map.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the service provider tracking capabilities of Wied in view of Chittenden in view of Felix in view of Wagner in view of Amin with the map visualization display of Miller in order to more conveniently and intuitively convey the tracking information to a user.
... generates notifications of delays ... [See [0037]; Miller teaches sending transport alerts when delays occur for shipments.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the service provider tracking capabilities of Wied in view of Chittenden in view of Felix in view of Wagner in view of Amin and in further view of Hwang with delay alert feature of Miller in order to provide further detailed ETA information regarding shipments. By providing more detailed tracking information to a user, they can make more informed decisions regarding expected receipt of a shipment and/or adjustments to subsequent legs of shipment. This increases convenience for a user as well as saves money involved with not knowing a delay has occurred and being able to plan accordingly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Amin (U.S. Pub. No. 2014/0129951) in view of Berger (U.S. Pub. No. 2020/0286035).
Regarding the following claim 13 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations, while Amin, as shown, discloses all claim 12 limitations. Wied further discloses the following limitations:
... and tracking of available space in the transport vehicles ... [See [0043]; Wied teaches carriers automatically uploading information regarding their capacity (i.e. available space in the transport vehicles) to the DMCS for others to view.]
Berger discloses the following claim 13 limitations: 
The system of claim 12 wherein the processor is configured for real-time tracking of shipments ... wherein the shipper output includes real-time tracking of the shipments via the application. [See [Col. 9, Line 65 - Col. 10, Line 18]; Berger teaches a mapping application (i.e. application) accessible to a shipper displaying a location of a shipment (i.e. the shipper output includes real-time tracking of the shipments via the application).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipment tracking function of Berger with the available service provider tracking capabilities of Wied in view of Chittenden in view of Felix in view of Wagner in view of Amin in further view of Hwang and in yet further view of Miller.  While Wied in view of Chittenden in view of Felix in view of Wagner in view of Amin in further view of Hwang and in yet further view of Miller provides important tracking capabilities of available carrier resources, it fails to teach the tracking of shipments after the providers have obtained the freight, which Berger does teach.  In the freight industry it is common for freight to be misplaced or forgotten somewhere in transit, and because of that it would be valuable for a shipper to know at all times whether their shipments were on the correct course toward their respective destinations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Amin (U.S. Pub. No. 2014/0129951) in view of Berger (U.S. Pub. No. 2020/0286035) in view of Jones (U.S. Pub. No. 2015/0161696).
Regarding the following claim 14 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations, while Amin, as shown, discloses all claim 12 limitations, and Berger, as shown, discloses all claim 13 limitations. Jones discloses the following claim 14 limitations:
The system of claim 13 wherein the shipper output includes automated fixed cost quotes for refrigerated truckload, refrigerated less than truckload, flatbed and container loads and instant bookings for refrigerated truckload, and refrigerated less than truckload, flatbed and container loads. [See [0004]; [0033]; [0083]; (Fig. 2, element 244); [0041-0061]; Jones teaches a customer receiving quotes for a shipment (i.e. shipper output includes automated fixed cost quotes) and selecting a bid with its associated pricing, awarding the bid and its cost to the transportation service provider (i.e. instant bookings). Jones further teaches that these quotes and bids are based upon shipper input which includes specifying the type of transport vehicle (See para. [0053]), and that types of transport vehicle can include: non-bulk cargo (boxes and pallets) (i.e. less than truckload), bulk (i.e. truckload), liquid, reefer of varying capacity (i.e. refrigerated and refrigerated less than truckload), flatbeds and cargo container frames (See para. [0003]).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the quoting and bidding system of Jones with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner in view of Amin in further view of Hwang in yet further view of Miller and in still further view of Berger. It is common practice to get quotes for services before entering any formal agreement with another party, therefore one of ordinary skill in the art would see that providing the ability to request and receive quotes through the shipper portal of Wied in view of Chittenden in view of Felix in view of Wagner would benefit the customer. It is also common practice for quote prices to vary depending on the type of transportation service provided, and a customer would therefore benefit from being able to select whether they want their shipment transported via flatbed or refrigerated truckload, for example.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Jones (U.S. Pub. No. 2015/0161696) in view of Pretorius (U.S. Pub. No. 2014/0012772) in view of Yelin (U.S. Pub. No. 2012/0323499).
Regarding the following Claim 18 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations, while Jones, as shown, discloses all claim 16 limitations.  Pretorius discloses the following claim 18 limitations:
The system of claim 16 wherein the database also tracks ... greenhouse gas emissions from each carrier, as reported using ... non-government emissions tracking and reduction systems, so that the shipper can select the lowest emission option by pollutant or an index of several pollutants; (For examination purposes the limitation so that the shipper can select the lowest emission option by pollutant or an index of several pollutants will not be given patentable weight since it is only reciting an intended use of the functional language of the claim (the database also tracks air pollutants and greenhouse gas emissions from each carrier) (MPEP 2103 section I, c)) [See [0016-0018]; [0107-0112]; (Fig. 3, element 400); Pretorius teaches a system that calculates an environmental impact (i.e. tracks air pollutants and greenhouse gas emissions from each carrier, as reported using ... non-government emissions tracking and reduction systems) allowing a shipper the option to select the logistics option with the lowest environmental impact (i.e. the lowest emission option by pollutant or an index of several pollutants).]
Further, Yelin disclose the following claim 18 limitations:
... tracks air pollutants ... from each carrier ... as reported using government ... emissions tracking and reduction systems; [See [0059]; [0047-0049]; [0049]; In [0059] Yelin teaches collected data may be used to prepare reports indicating the amount of pollutant emissions such as nitrogen oxides, sulfur dioxide, ozone, etc. (i.e. air pollutants) emitted. In [0047] Yelin further teaches sending calculated emissions data to a user 300 which may be a government agency or emissions authority. In [0048-0049] Yelin further teaches a report 400 on emissions being constructed and used by a user 300 or sent to a third party to provide information.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the display of the environmental impact of a shipment of Pretorius with the governmental pollutant emissions reporting of Yelin, and further combine the display of Pretorius with the commerce facilitating system of Wied in view of Chittenden in view of Felix in view of Wagner and transportation efficiency system of Jones since it has become more common in recent decades for governments to regulate emissions in the form of taxes.  Providing a shipper emissions data associated with different carrier options grants them the ability to make a decision based on emissions-related taxes, thereby potentially saving money.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wied (U.S. Pub. No. 2005/0209913) in view of Chittenden (U.S. Pub. No. 2004/0054549) in view of Felix (U.S. Pub. No. 2014/0279440) in view of Wagner (U.S. Pub. No. 2017/0061376) in view of Miller (U.S. Pub. No. 2015/0006428).
Regarding the following Claim 21 limitations, Wied in view of Chittenden in view of Felix in view of Wagner, as shown, discloses all claim 1 limitations.  Miller discloses the following claim 21 limitations:
The system of claim 1 wherein the comparison of the rates comprises a ranking by at least one of cost, emissions and timing. [See [0025]; [0056]; Miller teaches ranking and presenting potential matches between loads being shipped and capacities (carriers). Miller further teaches the ranking being based on attributes including rate per mile (i.e. cost).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the shipping system Wied in view of Chittenden in view of Felix in view of Wagner with the ranking function of Miller. Displaying carrier options in an organized, ranked way would benefit the shipper by displaying the best carrier options first, and assisting them in their determination of which carrier option to choose.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Jelaco (WO 2006/036898) teaches a transportation management system connecting industry participants, carriers, shippers, and retailers.
Sharp (U.S. Pat. No. 7,249,087) teaches a freight shipping platform for connecting buyers and sellers of transportation services.
Ricciardi (U.S. Pub. No. 2015/0032656) teaches a freight shipping platform for connecting buyers and sellers of transportation services.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628